Citation Nr: 9909239	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a traumatic cataract 
and traumatic glaucoma of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to June 
1992.

This appeal arises from a January 1994 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO).  In that 
decision, the RO denied service connection for traumatic 
arthritis and traumatic glaucoma of the left eye.


REMAND

The veteran contends that left eye disorders, a traumatic 
cataract and traumatic glaucoma, were aggravated during 
service.  He reports that his left eye was injured before 
service, and was injured again during service.  He contends 
that a cataract and glaucoma of the left eye were aggravated 
by injury of the eye during service.

In August 1996, and again in March 1998, the Board of 
Veterans' Appeals (Board) remanded the case for development 
of additional evidence relevant to the veteran's claim.  The 
information that the Board sought included a medical opinion 
as to whether any cataract and glaucoma in the veteran's left 
eye had worsened during his service.  After each remand, VA 
physicians reported findings regarding the veteran's left 
eye.  None of the physicians' reports, however, provided an 
answer to the question as to whether cataract and glaucoma in 
the left eye had worsened during the veteran's service.

The Board finds that the question as to whether or not 
cataract and glaucoma of the veteran's left eye worsened 
during service remains relevant to adjudication of his claim 
for service connection for those disorders.  In addition, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has ruled that the Board has a duty under law to ensure that 
the RO complies with remand orders of the Board or the Court.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
Board will remand the case again, to obtain a review of the 
veteran's claims file by a VA physician, and an opinion from 
the reviewing physician as to whether the veteran's left eye 
cataract and glaucoma worsened during his service.

Accordingly, this case is REMANDED for the following:

The RO should forward the veteran's 
claims file and a copy of this remand for 
review by a VA physician.  After careful 
review of the veteran's medical records, 
the physician should provide an opinion 
as to whether there is any basis in the 
evidence to conclude that a cataract and 
glaucoma in the veteran's left eye 
worsened during the veteran's service.  
The physician should explain the 
rationale for the conclusions reached.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








